Citation Nr: 0033661	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with depressed mood as secondary to the service connected 
disability of headaches.

2.  Entitlement to an increased evaluation for status post 
cholecystectomy with dyspepsia secondary to active ulcer 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
right shoulder impingement syndrome.

4.  Entitlement to an increased (compensable) evaluation for 
left shoulder impingement syndrome.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
adjustment disorder with depressed mood, continued the 10 
percent evaluation for status post cholecystectomy with 
dyspepsia secondary to active ulcer disease, and hemorrhoids, 
and continued the noncompensable evaluations for probable 
impingement of the left shoulder, impingement of the right 
shoulder.

The Board notes that the veteran had appealed the issue of 
whether the reduction of the 30 percent evaluation for 
headaches was proper.  In the February 1999 rating decision, 
a 10 percent evaluation for headaches effective from November 
1996 was awarded.  In a May 1999 statement, the veteran 
stated that he was withdrawing the  headache issue.  
Therefore, the Board no longer has jurisdiction of this 
issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The Board observes that the RO denied the issue of service 
connection for adjustment disorder with depressed mood on the 
basis that the claim was not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Board observes that the veteran contended 
that his recent VA examinations were inadequate.  The Board 
notes that although the veteran underwent a VA examination 
for hemorrhoids in January 1999, and internal hemorrhoids 
were noted, it cannot be ascertained from the examination 
report whether he met the criteria for a 10 percent rating, 
or even higher.  That is, whether the hemorrhoids were large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

Additionally, the Board finds the January 1999 VA skin 
examination inadequate for rating the status post 
cholecystectomy with dyspepsia and active ulcer disease.  The 
examiner did not indicate the severity of peptic ulcer 
disease symptoms, if any, or of post- operative  gall bladder 
symptoms, if any.  

Finally, the Board notes that the RO has granted service 
connection for impingement of both the right and left 
shoulders and assigned an evaluation under Diagnostic Code 
8510 for the peripheral nerves.  However, the veteran was 
provided a recent VA orthopedic, not neurologic, examination.  
Moreover, it is unclear whether there actually are 
neurological manifestations associated with either of the 
service connected disorders.  The service medical records 
reflect mostly musculoskeletal manifestations.  In order to 
determine the nature and severity of the service connected 
shoulder disabilities, the veteran should undergo both 
orthopedic and neurologic evaluation.  

In view of the above changes in the law as well as the duty 
to assist the veteran which included obtaining a thorough 
examination in order to determine the nature and extent of 
the veteran's disorders, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran for 
a gastrointestinal examination to include 
all studies and tests.  The purpose of the 
examination is to determine the nature and 
severity of the service connected status 
post cholecystectomy, peptic ulcer disease 
and hemorrhoids.  

Following examination, the examiner should 
identify symptoms of the post- operative 
cholecystectomy, if any, and symptoms of 
peptic ulcer disease, if any.  The 
examiner should then opine, with respect 
to peptic ulcer disease, whether the 
veteran has recurring episodes of severe 
symptoms two or three times a year 
averaging 10 days in duration; has 
continuing moderate manifestations; and 
whether the veteran has experienced any 
weight loss or anemia with impairment of 
health.  

With respect to cholecystectomy, the 
examiner should opine whether the veteran 
is nonsymptomatic; or whether symptoms are 
mild or severe.  

The examiner should determine whether the 
veteran has internal or external 
hemorrhoids; and whether they are large, 
thrombotic, irreducible, with excessive 
redundant tissue.  The claims file must be 
made available to the examiner.

2.  The RO should schedule the veteran for 
examination, to include neurological and 
orthopedic evaluations, of his right and 
left shoulders.  The examiner should 
determine whether the veteran has 
peripheral nerve injuries related to his 
right and left shoulder disorders.  The 
examiner should also identify all signs 
and symptoms of the service connected 
shoulder disabilities.  Range of motion 
studies of the arms should be performed, 
and the examiner should note whether there 
is additional functional impairment due to 
factors such as pain, pain on motion, 
weakness, fatigability or incoordination.  
All necessary studies and tests should be 
performed.  The claims file must be made 
available to the examiner. 

3.  The RO should review the results of 
these examinations as well as the 
veteran's service medical records to 
ensure that the veteran's shoulder 
disorder are properly rated.

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
adjustment disorder with depressed mood on 
the merits of the case.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


